Title: To Benjamin Franklin from Joseph Galloway, 28 October 1766
From: 
To: 



Dear Sir
Philada. Octr. 28th. 1766.
It was with real Concern, we received the News of a Change of Ministry, as we conclude it will Retard, and, we fear will totally prevent the Change of Government, which we have made so noble a Struggle to obtain. Our Proprietary Enemies hesitate at Nothing that tends to discourage every further Application for Relief. The C.J. is continually publishing the great Interest of the Proprietaries with Lord Shelbourne, and his great Friendship for them—His Intermarriage with a Neice of Lady Juliana &c. &ca., And a few Days ago in the Course of the Debates in the House, he declared, that he had received a Letter from a Gentleman of undoubted Credit, (whose Name he took Care to conceal, tho called on to mention it) assuring him That you had applied to Secretary Conway for a Hearing on the Petitions at the last Season of Buisiness, “That the Secretary Rebuked you on the Occasion”, and told you, “that the Petitions were laid aside by his Majesty in Council sine Die, with an Intent never to be resumed, desired that you woud not again attempt to obtain any further proceedings on them, For if you did, you might depend, you wou’d meet with such an Answer as woud be neither agreable to you or to the Assembly you represented.” Altho the Chief Part of our Friends do not beleive this Declaration or any thing else that comes from the same Quarter without some Proof to Support it, Yet as it has some weight with the Weak and Credulous, I should be glad to have it in my Power to deny it. Be so good therefore, if it be not improper, to inform me in this Matter—and further how the Petitions for a Change of Government is likely to be affected by the Change of Ministry—What is the Prospect of the Change? What Course it is likely to take, and where effected, if it shoud be effected? And particularly if any thing is wanting, which the Assembly can do, to Strengthen your Hands. Because from the present Temper of both Assembly and People, I think they will leave nothing undone, to get rid of the present Government, provided their priviledges remain safe. And if any other Mode shall be thought more likely to be crownd with Success, than the present I am confident, they will do all in their Power to effect their Purpose. Shoud you think it prudent to commit the Information I have mentioned to writing, you may be assured, whatever you communicate to me shall be confined to the Limits (whatever they be) prescribed by your Self and not one Iota further. And yet, the Propriety of doing this, is entirely Submitted to you, who, being on the Spot where the thing is to be Transacted, must be the best Judge. Beleive me, my Dear Friend, with great Sincerity yours Affectionately
Jos. Galloway
Benja. Franklin Esqr.

[In the margin:] I enclose with this a Letter to Mr. J. open, which be pleased to Seal and deliver to him unless you think he may think I am forward in giving the Explanation of the Sense of the House. Then retain it.



November 5th.
I received your Favor per Capt. Chancellor on Saturday last—I was not uneasy about the Copies of my Letters, I was much so on Account of our poor Friend H —who of his own Hand, without consulting his Friends, I fear has wrote many indiscreet things to the Commissioners of the Stamps and the Treasury and they as indiscreetly have suffered them to become publick. He is now truly distressed—and much disliked by the People of both Parties. A few of his Friends are determined to support him, and I hope in a Short Time, he will recover his Spirits, tho not his Popularity. Humanum est errare—But it is the Nobility of Humanity to pass over with Tenderness the Mistakes of our Friends. You will have Seen before this comes to hand, what wicked Pains have been taken to Slander him and my Self. Their Venom affected him, but has raised me still higher in the Favor and Opinion of my Country. I wish some Method coud be fallen on to raise him once More above the Malice of his unrelenting Enemies.
Our Friends never discovered greater Firmness or more Activity than in the last Election—The Wharton Family in particular Your Antient and my late, worthy friend Mr. Roberts, &c. &ca. &ca. And so Complete has our Victory been, that it is generally thought, the Proprietary Party another Year will not attempt an Opposition. Dear Friend once more Adieu.
J G.

Our new Mode of Electing is acknowledged by Both Parties to be a very good one. It gives great dispatch, and prevents much Perjury and Fraud, so that we hope it will meet with the Royal Approbation.
Our Worthy Friend Joseph Wharton the Elder just now comes in and desires to be kindly remembered to you, and that I would assure you of his best Prayers and wishes.


